IN THE SUPREME COURT OF IOWA
                               No. 19–1862

                            Filed May 15, 2020


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

JENNIFER L. MEYER,

      Respondent.



      On review of the report of the Iowa Supreme Court Grievance

Commission.



      The Iowa Supreme Court Attorney Disciplinary Board brought a

complaint against attorney alleging she violated three rules of professional

conduct. LICENSE SUSPENDED.



      Tara van Brederode and Wendell J. Harms, Des Moines, for

complainant.



      Leon Spies of Spies & Pavelich, Iowa City, for respondent.
                                     2

WATERMAN, Justice.

      Attorney Jennifer Meyer entered an Alford plea to third-degree theft

and was ordered to pay $102,989.95 in restitution after a special

investigation by the state auditor found she billed the state public defender

(SPD) for services she did not provide and collected reimbursement for

expenses she did not incur.         The Iowa Supreme Court Attorney

Disciplinary Board brought a complaint against Meyer, alleging she

violated three rules of professional conduct in connection with her Alford

plea: Iowa Rules of Professional Conduct 32:1.5(a) (unreasonable fees or

expenses), 32:8.4(b) (commission of a criminal act), and 32:8.4(c) (conduct

involving dishonesty, fraud, deceit, or misrepresentation). A division of

the Iowa Supreme Court Grievance Commission found Meyer violated

those rules and recommended a sixty-day suspension. On our de novo

review, we find Meyer violated all three rules and suspend her from the

practice of law for one year.

      I. Background Facts and Proceedings.

      We make the following findings based upon our de novo review of

the record. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Moran, 919 N.W.2d
754, 756 (Iowa 2018).

      A. The SPD Contract and Audit. Meyer was hired as a contract

attorney with the SPD in October 2002. The SPD periodically renewed her

contract. The scope of Meyer’s representation expanded to include court-

appointed practice in seven Iowa counties and consisted primarily of

indigent criminal defense.      She described her practice as “busy,”

estimating that she opened approximately 2100 files during 2010–2012.

      The SPD contract required that Meyer claim fees only for “actual

time and expenses reasonably necessary to properly represent” her clients.
                                     3

She was also required to follow SPD rules for mileage reimbursement. The

contract required that Meyer maintain records.

      Contractor shall maintain books, records, documents, and
      other evidence of accounting procedures and practices which
      sufficiently and properly reflect the services performed and for
      which payment was requested or which relate to the work
      performed pursuant to this contract. . . . Contractor shall
      retain all books, records, documents and other relevant
      materials for five years after payment has been made under
      this contract.

For each claim Meyer submitted to the SPD, she certified she was entitled

to the requested payment.

            I, the undersigned attorney, certify that I have
      completed my services under the appointment; that I have not
      received nor have I entered into any agreement to receive
      compensation for these services, direct or indirect, from any
      source other than the State Public Defender; and that the
      above information summarizes the services and expenses for
      which I am entitled to payment. I further state that an
      itemized statement of services and expenses is attached
      hereto and a copy has been provided to my client.

SPD initially approved or disapproved Meyer’s submitted billings on a

case-by-case basis.      During the autumn of 2013, however, the SPD

reviewed Meyer’s previously approved billings on a per-day basis rather

than a per-case basis.
      In a letter to Meyer dated September 24, 2013, the state public

defender, Samuel Langholz, raised concerns about her billing practices

and mileage expenses. Langholz noted Meyer billed SPD more than 2591

hours in fiscal year 2010 and at least 2089 hours in fiscal year 2011.

When Langholz added up Meyer’s hours charged per day in multiple cases,

he noticed that Meyer had billed the SPD twenty-four hours or more in a

single day on nineteen different dates. Langholz and Meyer met on October

9 to discuss his concerns.
                                      4

      Six days later, Meyer wrote Langholz to report she was unable to

reconstruct her total billings by day. Meyer stated she dictated her billings

prepared by her secretary and then would often make handwritten edits

to the invoices, usually to correct time entries. Those changes were not

reentered in the billing software.

             As we discussed at our [October 9] meeting, I reviewed
      my billing on a case-by-case basis prior to submitting bills to
      your office . . . . Following our meeting, I continued to review
      the days in question, however, unfortunately because I
      dictated almost all entries, reconstructing each day is not a
      viable option. I take full responsibility for not tracking my
      billable time in a way that allow[s] me to review the amount of
      time billed for each day, not just the work done itself. . . . The
      dictation was deleted by my secretary upon entry of the time
      into the billing system.

      Meyer stated that billing errors could occur when her secretary

billed on the days “the letter or document was actually mailed out to the

client,” rather than the actual days Meyer worked on the case. “Time may

have been entered from days or weeks prior, depending on when the

information was entered. . . .” According to Meyer, this explained how the
hours worked on one day could be entered on another, creating the

artificially high number of hours for a particular day. Meyer insisted all of

the time billed was for work she actually performed, even if the dates were

billed incorrectly.

      The SPD renewed Meyer’s contract on November 2013, which was

set to expire on January 3, 2014.         However, on December 30, 2013,

Langholz notified Meyer that the SPD would not renew the contract.

Langholz rejected Meyer’s explanation for the high billing days.

      Your time records do not always reflect that the days
      surrounding these highest-billing days were unusually low as
      would be expected if these high billing days were merely the
      result of secretarial date entry errors.      And you did
      occasionally bill time on the weekends further undermining
      this explanation. Moreover, your total hours claimed during
                                      5
      these time periods casts further doubt on the accuracy of the
      submissions. From July 1, 2009 to June 30, 2010 – the
      period for which we have the highest volume of claims data
      analyzed – you billed nearly 2,600 hours, which is a high
      number of billable hours for any attorney, particularly within
      Iowa. And in July 2009, you billed 353.8 hours – an amount
      that is highly improbable for an individual to bill in a single
      month, considering that it would require billing more than
      eleven hours a day for thirty-one days straight, and keeping
      in mind that such a monthly rate would result in annual
      billable hours totaling 4,245.6.

      The SPD review also revealed discrepancies with Meyer’s claims for

mileage reimbursement. Specifically, Meyer at times billed multiple clients
for the full mileage to the same location on the same day.          Langholz

determined at least 2853 miles of reimbursement were improperly claimed.

Meyer paid the SPD $998.60 in an effort to resolve the contention that she

overbilled mileage.

      It became apparent that improprieties with the SPD billing fees and

mileage expenses were not limited to Meyer. As a result, the state auditor

conducted a special investigation of the SPD. Meyer and thirteen other

attorneys were audited, leading to disciplinary charges. See Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Noel, 923 N.W.2d 575, 580, 591 (Iowa 2019)

(suspending an attorney’s license for one year in a disciplinary case that

arose from this SPD audit); Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Mathahs, 918 N.W.2d 487, 491, 500 (Iowa 2018) (suspending an attorney’s

license for sixty days in a disciplinary case that arose from this SPD audit).

The audit included an examination of Meyer’s fees and expenses from

August 2009 through August 2013.          The auditor found thirty days on

which Meyer billed SPD twenty-four hours or more. And on 317 days,

Meyer billed SPD 12.1 hours or more for combined billings totaling

$101,220. For the same period, the auditor identified 147 trips in which
                                             6

Meyer duplicated her mileage reimbursement, totaling $2768.55 for 7910

miles traveled.

      B. The Criminal Proceedings. In June 2016, the Iowa attorney

general filed a two-count trial information against Meyer. Count I charged

Meyer with first-degree fraudulent practice, a class “C” felony, in violation

of Iowa Code sections 714.8(3), 714.9, and 714.14 (2016).               Count II

charged Meyer with first-degree theft, a class “C” felony, in violation of

Iowa Code sections 714.1(1), 714.1(3), 714.2(1), and 714.3.             The state

alleged Meyer “did knowingly tender false certificates given in support of

claims for compensation, where the total amount of money exceeds

$10,000” and “did take possession of property of the State of Iowa with the

intent to deprive thereof, or did obtain a transfer of possession of the

property . . . by deception, where the amount of money involved exceeds

$10,000” from 2009 to June 30, 2013.

      Meyer entered a written Alford 1 plea to the lesser included offense of

third-degree theft, an aggravated misdemeanor, in violation of Iowa Code

sections 714.1(3) and 714.2(3). The statutory value of third-degree theft

is capped at property not exceeding $1000. Iowa Code § 714.2(3). Meyer’s

Alford plea stated,

            I have read the Minutes of Testimony filed with the Trial
      Information, and do not contest the accuracy of those minutes
      except for: I am pleading guilty because I understand that a
      reasonable jury could find me guilty beyond a reasonable
      doubt, and enter this plea with the advice of counsel and to
      take advantage of the plea agreement.

The parties jointly recommended probation for two years and that Meyer

pay restitution. The district court accepted the plea, finding there was

“strong evidence of [Meyer]’s guilt which substantially negate[d] [her] claim


      1North   Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160 (1970).
                                      7

of innocence.” On April 26, 2018, the district court sentenced Meyer to

two-year’s probation, a deferred judgment, and a $625 civil penalty. Meyer

was ordered to pay restitution payments in an amount to be determined

at a later date.

      The    attorney   general   requested   $102,989.95   in   restitution,

comprised of $101,220 in excess billing fees and $2768.55 in improper

mileage expenses, less the $998.60 that Meyer previously paid the SPD.

Meyer agreed to the attorney general’s requested restitution provided that

the SPD filed a partial satisfaction for $53,808.82—the approved amount

of her pending, postaudit services that she provided under her contract

“other than for the events giving rise to this criminal prosecution.” In

accordance with this agreement, the district court ordered Meyer to pay

the full restitution amount of $102,989.95, and the SPD filed a partial

satisfaction in the amount of $53,808.82.       Meyer then entered into a

payment plan requiring $250 each month until she paid the remaining

$49,181.13 in full.

      C. The Disciplinary Proceedings. Meyer informed the Board of

her third-degree theft Alford plea. On May 31, 2019, the Board filed an

amended three-count complaint against Meyer, alleging she violated Iowa

Rule of Professional Conduct 32:1.5(a) (unreasonable fees or expenses),

32:8.4(b) (commission of a criminal act), and 32:8.4(c) (conduct involving

dishonesty, fraud, deceit, or misrepresentation). The Board alleged Meyer

(1) collected an unreasonable fee for billing the SPD for services she did

not provide; (2) collected an unreasonable amount for expenses billed to

SPD for miles she did not travel; (3) committed a criminal act, theft by

deception, that reflected adversely on her honesty, trustworthiness, or

fitness as a lawyer; and (4) engaged in conduct involving dishonesty, fraud,

deceit, or misrepresentation by billing SPD for fees she did not earn and
                                       8

expenses she did not incur. According to the Board, the conduct at issue

was established by Meyer’s Alford plea to third-degree theft.        Meyer

answered, admitting most of the allegations in the complaint, including

the preclusive effects of her Alford plea. Pursuant to Iowa Court Rule

36.17(4)(c), the Board provided Meyer with notice of its intent to invoke

issue preclusion “with regard to all matters resolved in a criminal

proceeding in the Iowa District Court for Polk County . . ., which resulted

in a finding of guilt.”

      D. The Commission Hearing and Recommendation.                     The

commission held a multiday hearing beginning May 30. The Board’s case

focused on three events: the SPD’s internal investigation of Meyer’s

billings, the state auditor’s special investigation that included Meyer’s

billings, and the criminal case against Meyer that resulted in her Alford

plea to third-degree theft. Meyer consistently argued that “[s]he did the

work, she billed for the work, [and] she was entitled to be paid for the

work.”   She acknowledged there were billing irregularities, which she

attributed to the way she and her staff billed the SPD. Meyer never denied

her responsibility for the billing irregularities.

      On November 7, the commission determined Meyer’s Alford plea

demonstrated she violated rules 32:1.5(a), 32:8.4(b), and 32:8.4(c), finding

she “engaged in a criminal act that reflects adversely on her honesty or

trustworthiness[] and also engaged in conduct that involves dishonesty or

deceit.” The commission found the Board failed to prove that Meyer billed

for time not actually worked beyond the $1000 established by her Alford

plea. Accordingly, the commission determined a sixty-day suspension was

appropriate.
                                     9

      II. Standard of Review.

      We review attorney disciplinary proceedings de novo. Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Rhinehart, 827 N.W.2d 169, 171 (Iowa 2013).

The Board must prove the rule violation by a convincing preponderance of

the evidence. Mathahs, 918 N.W.2d at 489. A convincing preponderance

of the evidence is more demanding than the civil preponderance-of-the-

evidence standard but less demanding than the criminal beyond-a-

reasonable-doubt standard.       See Moran, 919 N.W.2d at 758.          We

respectfully consider the commission’s findings, but we are not bound by

them. Noel, 923 N.W.2d at 582. “Upon proof of misconduct, we may

impose a greater or lesser sanction than the sanction recommended by the

commission.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Bauermeister, 927
N.W.2d 170, 173 (Iowa 2019) (quoting Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Templeton, 784 N.W.2d 761, 764 (Iowa 2010)).

      III. Ethical Violations.

      A. Prohibition Against Unreasonable Fees—Rule 32:1.5(a). This

rule provides, “A lawyer shall not make an agreement for, charge, or collect

an unreasonable fee or an unreasonable amount for expenses, or violate

any restrictions imposed by law.” Iowa R. Prof’l Conduct 32:1.5(a). We

have said that the fees under rule 32:1.5(a) “must be ‘reasonable under

the circumstances.’ ”   Noel, 923 N.W.2d at 585 (quoting Iowa R. Prof’l

Conduct 32:1.5(a) cmt. [1]).

      We give preclusive effect to Meyer’s Alford plea to third-degree theft

by deception in the amount of $1000.         See Emp’rs Mut. Cas. Co. v.

Van Haaften, 815 N.W.2d 17, 28 (Iowa 2012) (holding the preclusive effect

of an Alford plea is limited to the elements of the offense, including the

upper limit on the dollar value).        Based on issue preclusion, the

commission found Meyer violated rule 32:1.5(a) by charging an excessive
                                     10

$1000. The commission, however, found the Board otherwise failed to

prove Meyer billed for work she did not perform and declined to consider

the six-figure criminal restitution judgment in calculating the amount

Meyer overcharged the SPD.        We do not give the restitution award

preclusive effect here. Yet the fact that Meyer agreed to reimburse the SPD

$102,989.95 in the criminal proceeding undermines her claim in this

disciplinary proceeding that she overcharged the SPD by much less. We

need not determine the exact amount Meyer overcharged the SPD, but we

agree with the Board that the amount far exceeds the $1000 ceiling for

third-degree theft.

      The state auditor discovered Meyer billed more than twenty-four

hours in a day on thirty different days. On thirty-eight different days, the

state auditor found Meyer billed between twenty and 23.9 hours per day.

In one month, July 2009, Meyer billed the SPD for 353.8 hours. That

would require Meyer to bill an average of eleven hours daily for thirty-one

straight days, an accomplishment Langholz aptly described as “highly

improbabl[e] for an individual to bill in a single month.” We agree.

      Meyer testified she often worked beyond customary hours and

during weekends and blamed her office’s billing practices for inaccurately

entering the dates of work actually performed, thereby artificially inflating

the number of hours in multiple cases piled onto the same day. “[S]loppy

billing practices” do not excuse violations of rule 32:1.5(a).    Noel, 923
N.W.2d at 586. And Langholz credibly noted Meyer’s pattern of billing did

not justify the high billing days. He determined the days surrounding the

high billing days were not as low as he expected, and when viewed in

weekly, monthly, or yearly blocks of time, he did not believe the billable

hours were legitimate. For example, in fiscal year 2010, Meyer claimed

more than $160,000 in fees, or more than 2660 billable hours.
                                     11

      In addition, Meyer acknowledged that she overbilled the SPD for

mileage expenses and indeed reimbursed the SPD $998.60 for excessive

expenses billed. The state auditor’s report identified 147 trips in which

Meyer duplicated her mileage reimbursement, totaling $2768.55 for 7910

miles traveled. Her excessive mileage reimbursement alone violates rule

32:1.5(a)’s prohibition against charging unreasonable expenses. See id.

      We determine that the Board proved by a convincing preponderance

of the evidence that Meyer violated rule 32:1.5(a).

      B. Conduct Reflecting Adversely on the Attorney’s Fitness to

Practice Law—Rule 32:8.4(b). Rule 32:8.4(b) states, “It is professional

misconduct for a lawyer to . . . commit a criminal act that reflects adversely

on the lawyer’s honesty, trustworthiness, or fitness as a lawyer in other

respects.”     Iowa R. Prof’l Conduct 32:8.4(b).      Again applying issue

preclusion, we find Meyer’s Alford plea establishes she committed a

criminal act. Not every criminal act reflects adversely on the attorney’s

fitness to practice law. See Templeton, 784 N.W.2d at 767. “There must

be some rational connection other than the criminality of the act between

the conduct and the actor’s fitness to practice law.” Noel, 923 N.W.2d at

587 (quoting Templeton, 784 N.W.2d at 767). We consider the attorney’s

mental state, the disrespect the act demonstrates for the law or law

enforcement, the presence or absence of a victim and the actual or

potential injury, and the existence of a pattern of criminal conduct. See

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Sears, 933 N.W.2d 214, 220

(Iowa 2019).

      In Noel, we found that the misconduct of an SPD-contracted

attorney, who repeatedly billed for services he did not provide while

representing indigent clients, was “directly connected to his fitness to

practice law.” 923 N.W.2d at 587. We reiterated “an attorney’s conduct
                                     12

‘that diminishes “public confidence in the legal profession” ’ is ‘conduct

that reflects adversely on a lawyer’s fitness to practice law.’ ” Id. (quoting

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Wheeler, 824 N.W.2d 505, 510–

11 (Iowa 2012)). We reach the same conclusion as to Meyer’s criminal act.

      We find Meyer’s conduct diminishes public confidence in the legal

system. Meyer disregarded her responsibility to avoid submitting billing

errors to the SPD for indigent defense work. See id. We agree with the

commission’s finding that Meyer violated rule 32:8.4(b).

      C. Conduct        Involving    Dishonesty,     Fraud,     Deceit,     or

Misrepresentation—Rule 32:8.4(c).          Rule 32:8.4(c) provides, “It is

professional misconduct for a lawyer to . . . engage in conduct involving

dishonesty, fraud, deceit, or misrepresentation.”             Iowa R. Prof’l

Conduct 32:8.4(c). To show a violation of rule 32:8.4(c), the Board must

prove “the attorney acted with ‘some level of scienter’ rather than mere

negligence.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Green, 888 N.W.2d
398, 403–04 (Iowa 2016) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Haskovec, 869 N.W.2d 554, 560 (Iowa 2015)); see Rhinehart, 827 N.W.2d

at 182 (holding the Board did not prove a violation of rule 3:8.4(c) because

“there [was] no evidence that [the attorney] was dishonest, deceitful, or

that he committed fraud or made any misrepresentation”).                  “The

dispositive question ‘is whether the effect of the lawyer’s conduct is to

mislead rather than to inform.’ ” Noel, 923 N.W.2d at 588 (quoting Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Suarez-Quilty, 912 N.W.2d 150, 158

(Iowa 2018)).

      The record must show Meyer “acted knowingly, intentionally, or with

the aim to mislead.” Id. (quoting Suarez-Quilty, 912 N.W.2d at 158). In

Wheeler,   we   found     an   attorney   engaged    in   conduct   involving

misrepresentation because he pled guilty to knowingly making a false
                                     13

statement to a financial institution. 824 N.W.2d at 511. Here, Meyer

entered an Alford plea to third-degree theft.          Meyer’s “guilty plea,

notwithstanding its Alford character, precludes [her] from contending that

[she is] not guilty of that offense.” Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Engelhardt, 630 N.W.2d 810, 814 (Iowa 2001).            “A person

commits theft when the person . . . [o]btains the labor or services of

another, or a transfer of possession, control, or ownership of property of

another, or the beneficial use of property of another, by deception.” Iowa

Code § 714.1(3). The relevant definition of “[d]eception” means knowingly

“[c]reating or confirming another’s belief or impression as to the existence

or nonexistence of a fact or condition which is false and which the actor

does not believe to be true.” Id. § 702.9(1). By pleading guilty to theft by

deception, Meyer acknowledged that when she submitted her billings and

reimbursements, she “acted knowingly, intentionally, or with the aim to

mislead.” Suarez-Quilty, 912 N.W.2d at 158 (quoting Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Guthrie, 901 N.W.2d 493, 498 (Iowa 2017)).

      We agree with the commission that Meyer violated rule 32:8.4(c).

      IV. Sanction.

      Meyer argues a thirty-day suspension of her license is sufficient,

while the Board seeks a one-year suspension.               The commission

recommended a sixty-day suspension.           To calibrate the appropriate

sanction, we consider

      the nature of the violations, the attorney’s fitness to continue
      in the practice of law, the protection of society from those unfit
      to practice law, the need to uphold public confidence in the
      justice system, deterrence, maintenance of the reputation of
      the bar as a whole, and any aggravating or mitigating
      circumstances.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Boles, 808 N.W.2d 431, 441

(Iowa 2012) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Casey, 761
                                     14
N.W.2d 53, 61 (Iowa 2009) (per curiam)). Prior cases are instructive, see

Mathahs, 918 N.W.2d at 494, but we “rarely encounter cases [with] the

exact same conduct,” Iowa Supreme Ct. Att’y Disciplinary Bd. v.

McGinness, 844 N.W.2d 456, 464 (Iowa 2014).

      Last term, we suspended two lawyers who overcharged the SPD. We

imposed a sixty-day suspension in Mathahs, 918 N.W.2d at 500, and a

one-year suspension in Noel, 923 N.W.2d at 591.              “Generally, our

sanctions for attorneys who charge and collect unreasonable fees range

from sixty days to two years.” Id. at 588–89 (collecting cases). In our view,

Meyer’s misconduct is comparable to Noel’s and worse than Mathahs’s.

      In Mathahs, the attorney billed the SPD for excessive hours and

mileage, violating rules 32:1.5(a) (unreasonable fees) and 32:5.3(b) (failure

to supervise staff). 918 N.W.2d at 489–91.       But the Board stipulated

Mathahs did not violate rules 32:8.4(b) and (c), and we found no

misrepresentation or deception. Id. at 497.    We noted the attorney

general’s investigation closed without any criminal charges. Id.   The

attorney general found Mathahs’s hours “were high but believable” and

“could not locate any billings for events or work that did not actually

occur,” while also concluding “the billing errors appeared much more like

accidental and less like intentional theft.” Id. Unlike Mathahs, Meyer was

convicted of theft by deception and violated rules 32:8.4(b) (criminal act)

and (c) (deceit). Meyer’s hours were high and unbelievable. That Meyer

“received a deferred judgment does not excuse [her] violation of [the]

disciplinary rule[s].” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Carroll, 721
N.W.2d 788, 792 (Iowa 2006). A sixty-day suspension is insufficient for

Meyer.

      In Noel, the auditor’s investigation “resulted in two criminal

convictions for fourth-degree theft, and Noel both admitted to and was
                                     15

convicted of billing for events that he did not actually attend.” 923 N.W.2d

at 589. Noel was sentenced to probation for two years, fully suspended

jail sentences of thirty days and one year, mandatory minimum fines of

$315 each count, and ordered to pay $14,697.45 in restitution. Id. at 581.

We found “Noel engaged in repeated deception over a period of years.” Id.

at 590. Noel persisted in arguing his misconduct resulted from honest

mistakes, which we concluded “evidenc[ed] a lack of an actual appreciation

of [his] wrongful conduct.” Id. at 589 (alteration in original) (quoting Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Tofflemire, 689 N.W.2d 83, 93

(Iowa 2004)). Noel admittedly discovered he was overbilling the SPD for

mileage yet made no effort to remedy the problem before Langholz informed

him his contract was in jeopardy. Id. at 590. Noel was a magistrate, such

that his misconduct further undermined public confidence in our

profession. Id. Noel’s partial reimbursement and previously unblemished

disciplinary record were insufficient to avoid our imposition of a one-year

suspension, the sanction recommended by the commission. Id. at 590–

91.

      The commission recommended a sixty-day suspension for Meyer. In

our view, the commission underestimated the dollar amount Meyer

overcharged the SPD.      Her court-ordered restitution, $102,989.95, is

larger than Noel’s $14,697.45, and she pled guilty to a more serious theft

offense. But mitigating factors cut against imposing a longer suspension

on Meyer than Noel. The SPD never questioned the quality of Meyer’s

representation of her clients or claimed any of her clients were harmed.

To the contrary, a retired district court judge stated in an affidavit that

Meyer was “always extremely well-prepared, on time[,] and a superior

professional, caring advocate for the children she represented.” He noted

foster care support groups had urged him to continue appointing Meyer
                                      16

as guardian ad litem for children because of her diligence, responsiveness,

and   “that     she   always   went   above   and   beyond    what   other

guardians ad litem did to help the children she served.”        A district

associate judge also submitted an affidavit stating that Meyer was her

“first choice when appointing counsel” in juvenile court matters and

described her as a “superb advocate.”      We consider their testimony in

mitigation. See Noel, 923 N.W.2d at 590.

      Another mitigating factor is that aside from a private admonition,

Meyer has never previously been subject to professional discipline. Id. at

591 (considering an unblemished disciplinary record in mitigation). Yet

another mitigating factor is that Meyer has volunteered for pro bono cases

at the Iowa Veterans Home in Marshalltown and through the Polk County

and Iowa Legal Aid Volunteer Lawyer Projects. See Mathahs, 918 N.W.2d

at 498–99 (considering pro bono work in mitigation). Finally, we consider

Meyer’s partial payments and stipulation to pay the full remaining amount

of restitution ordered to make the SPD whole through monthly payments.

See id. at 499 (considering voluntary restitution and repayments in

mitigation). Meyer has already reimbursed the SPD over $53,000 and is

making monthly payments on the net amount due.

      On balance, we determine that a one-year suspension is appropriate

in this case.

      V. Disposition.

      We suspend Meyer’s license to practice law in this state with no

possibility of reinstatement for one year. The suspension applies to all

facets of the practice of law, as provided in Iowa Court Rule 34.23(3), and

requires notification to clients, as provided by Iowa Court Rule 34.24. The

costs of this proceeding are assessed against Meyer pursuant to Iowa

Court Rule 36.24(1). To establish her eligibility for reinstatement, Meyer
                                   17

must file an application pursuant to Iowa Court Rule 34.25 and must show

she has continued making the stipulated monthly payments in restitution.

See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Taylor, 887 N.W.2d 369, 383

(Iowa 2016) (requiring the attorney to “demonstrate she has made every

payment to federal and state tax authorities required of her under the

terms of any payment plans in effect” to establish eligibility for

reinstatement).

      LICENSE SUSPENDED.